Rubenstein, J.
If the rule announced in Smith v. Woodbury Farms & Realty Corp. (265 App. Div. 885) is to be restricted to accidents happening on private property as distinguished from the public highway, the court which made the decision should promulgate such limitation — not the Special Term. (See Levine v. Rosenman, 192 Misc. 1010.)
Accordingly, the motion to preclude is granted unless plaintiff shall serve a further bill of particulars setting forth (a) the city ordinances, regulations and statutes which plaintiff claims, defendant violated; (b) the nature and extent of the prior head injury which plaintiff claims was aggravated by the present accident; (c) the length of time plaintiff will claim he was incapacitated from his employment; (d) the loss of earnings, if any, plaintiff will claim. Settle order on notice requiring bill to be served within twenty days after service of the order herein.